           Case 1:19-cv-01969-PKC Document 31 Filed 12/26/19 Page 1 of 2




                                                                                                                       Clyde & Co US LLP
                                                                                                                     The Chrysler Building
                                                                                                                    405 Lexington Avenue
                                                                                                                                    16th Floor
                                                                                                              New York, New York 10174
                                                                                                                              United States
                                                                                                             Telephone: +1 212 710 3900
                                                                                                              Facsimile: +1 212 710 3950
December 26, 2019                                                                                                        www.clydeco.com


                                                                                                              Lauren.Boulbol@clydeco.us
Via ECF and Fax (212-805-7949)                                        Application granted.
                                                                      SO ORDERED.
Hon. P. Kevin Castel                                                  December 26, 2019
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007-1312

        Re:         AIG Property Casualty Company v. Artex Inc. and Artex Fine Art
                    Services
        Docket No.: 1:19-cv-01969-PKC-HBP

Dear Judge Castel:

This office represents Defendants, Artex, Inc. and Artex Fine Art Services. We write to seek an
adjournment of the court's deadline to file a motion to join additional parties. Pursuant to the
court's case management order, that deadline is December 26, 2019. This request is necessitated
by the failure of Plaintiff to identify potentially liable third parties as required in the court's case
management order.

Specifically, it was ordered that "Plaintiff will provide information regarding other contractors
present during delivery and who inspected/opened the box by December 20, 2019." While
Plaintiff did timely serve their initial disclosures, they did not specifically identify the parties
present at delivery or responsible for inspecting or opening the box containing the artwork.

This office did not receive this information by Friday, December 20, 2019. On Monday,
December 23, 2019 this office sent a follow-up email to Kristian Alfonso (counsel of record for
Plaintiff) and received an "out of office" reply. In accordance with the instructions of the out of
office, the follow-up was forwarded to abradshaw@clausen.com. As of filing, we have not
received the information identified in the case management order. It is Defendants' position that
other persons present and responsible for opening/inspecting the box may be responsible, in
whole or in part, for Plaintiff's alleged damages and should therefore be a party to this litigation
and contemplated mediation scheduled for next month. Therefore, Defendants seek the


                               Clyde & Co US LLP is a Delaware limited liability partnership with offices in
     Atlanta, Chicago, Long Beach, Los Angeles, Miami, New Jersey, New York, Orange County, San Francisco and Washington D.C.
            Clyde & Co US LLP is affiliated with Clyde & Co LLP, a limited liability partnership registered in England and Wales.
         Case 1:19-cv-01969-PKC Document 31 Filed 12/26/19 Page 2 of 2


Hon. P. Kevin Castel
December 26, 2019
Page 2
adjournment of the deadline to assert claims against third parties to January 9, 2020 to allow
Plaintiff an opportunity to furnish this information.

No previous request for this relief has been made.



Respectfully Submitted,



Lauren Elizabeth Boulbol
LEB/jr
